Title: To Thomas Jefferson from John Randolph, 25 October 1779
From: Randolph, John
To: Jefferson, Thomas



Dear Sr
London. Cannon Coffee House Spring Gardens October 25. 1779

The Letters, with which you some considerable Time ago, honourd me, got to Hand; tho’, from their appearance, their Contents were known to many, before they reach’d the Person, for whom they were intended. The gloomy Cloud, which hung over our public affairs, and the general Suspicion, which prevail’d at that Time, recommended Caution, and prevented my answering them. But, as Matters now are fully understood, and the Ultimatum seems to be fix’d between the contending Parties; if You are not unwilling to read, I am under no Apprehension, in delivering my Sentiments to you.
Mr. J. Power, who is just arrived from Virginia, informs me, that you have been lately elected Successor to Mr. Henry, who presided over your Colony for three Years, the utmost successive Time allow’d for holding that office. I must take the Liberty to say, that your Constituents cou’d not have chosen a man of greater abilities to conduct their affairs, than you possess; and permit me to add my Hope, that Futurity may speak as favourably, of your Moderation.
If a Difference in opinion, was a good Ground for an Intermission of Friendship, Mankind might justly be said, to live in a State of Warfare; since the Imperfection of human knowledge, has render’d  Mens Minds as various as the Author of their Being, has shap’d their Persons. The Man who condemns another, for thinking differently from himself, sets up his Judgment as the Standard of Conception; wounds the great Liberty we enjoy, of thinking for ourselves; and tyrannizes over the Mind, which Nature intended shoud be free and unconfin’d. That Tyrant, I cannot suppose You, to be. The Liberality of Sentiment, which ever distinguish’d you amongst your Acquaintance, when you were upon a Level with them, has not, I hope, forsaken you, since you have been rais’d to a Sphere, which has made you, superior to them. Shou’d I therefore be so unfortunate, as to make any observations, which may not meet with your approbation, for the Honour of your Understanding treat them with Benignity. I will allow you in such Case, to consider them, as the overflowings of a Mind, too zealous in the Cause in which it is engaged; but I must demand of you to admit, that they are the legitimate offspring, of an uncorrupted Heart. But, before you pass Sentence, I shall call on your Candour, to give them a fair Hearing.
When our unhappy Dispute commenc’d, (tho it arose from Circumstances, which left an opening for an honorable accomodation, yet) I saw that it was big with Mischief, and portended Ruin and Desolation, Somewhere. I thought that it behov’d me to reflect with the utmost Deliberation, on the Line of Conduct, which I ought to pursue, on so critical an Occasion. I clear’d every avenue to Information, and laid myself open to Conviction, let it come from what Quarter it wou’d. I read with avidity every thing which was publish’d on the Subject, and I put my own Thoughts in Writing, that I might see how they wou’d stand on Paper. I found myself embarrass’d by a thousand Considerations, acting in direct opposition to each other. In this Situation I had no Resource left but to submit myself Solely to the Dictates of my Reason. To that impartial Tribunal I appeal’d. There I reciev’d Satisfaction; and from her Decision, I am determin’d never to depart.
Si fractus illabatur Orbisimpavidum ferient Ruinæ.
Adversity is a School, in which few Men wish to be educated; yet, it is a Source, from whence the most useful Improvements, may be derived. When the Mind shrinks not from its approach, it offers a Season for Reflection, calls forth the Powers of the Understanding, fixes its Principles, and inspires a Fortitude, which shews the true Dignity of Man. In that School I have been tutor’d; from its  Tuition I have drawn those advantages, and I am unalterably resolved, that all other Motives shall give Way, to the fullest and most unequivocal Enjoyment of them.
The Insults I reciev’d from a People, (whose Interest I always considerd as my own) unrestrain’d by the Influence of Gentlemen of Rank gave me much Uneasiness: But, the unmanly and illiberal Treatment, which the more delicate Part of my Family met with, I confess, fill’d me with the highest Resentment. As there is Nothing which I forget so soon as an Injury; and as animosity never rankles in my Bosom, I have cast the whole into oblivion. There let it lie buried; for Implacability belongs only to the unworthy.
Independance, it is agreed on all Hands, is the fix’d Purpose of your Determination. Annihilation is preferable to a Reunion with Great Britain. To support this desirable End, you have enter’d into an alliance with France and Spain, to reduce the Power of this Country, and make Way for the Glory of America. What Effect this Connection will have on you, or this Kingdom, Time alone can discover; But be it rememberd, that France is perfidious, Spain insignificant, and Great Britain formidable. The united Fleets of the House of Bourbon, lately cover’d the Seas, and paraded off Plymouth. A Descent was threaten’d, and universally expected. The british Fleet was then in a distant Part of the Channel, and there was nothing remain’d to defend this Kingdom, but the internal Strength and Valour of its Inhabitants. The Space of three Days remov’d the Alarm, by producing a fruitless Departure of this mighty Squadron. Soon after this, the two Fleets came in Sight of each other, (a Great Superiority in Number lying on the Side of the Enemy) and a bloody barrage was expected to follow. The british Fleet in the Evening, form’d themselves into a Line of Battle and brought to, imagining that the combin’d Fleet, wou’d in the Morning begin the attack; but when that Period arriv’d, there was not an Enemy to be seen, from any one of our Ships. On which, our Fleet steer’d into Port, and there has continued unmolested, ever since. Individual Ships have been taken, but all our valuable Fleets from every Quarter of the Globe, for the present Year, are arriv’d in Safety; yet, our Ports are filled with French and Spanish Ships, and our Gaols with their Subjects.
Admiral Keppels Engagement off Brest about 15 Months ago, tho’ a shameful one, as he had it in his Power to strike a Decisive Blow and omitted it, was converted into a meer Party Business here. His Conduct is now, very generally reprobated; The City of London has with-held the Golden Box, which the Rage of Party  had prepared as a Present for him. Yet ill as he is supposed to have behav’d, the french fleet sustain’d such Damage on that Occasion, that it did not come out of Port, for near a twelve Month after. History does not furnish us with Instances of greater acts of Heroism, than have been exhibited in the Course of the last Summer, in some of our naval Engagements. National Party is very much on the Decline, and the Safety of the State, seems to supersede all other Considerations.
The Junction of the Spaniards, was more a Matter of Joy in England, than a Terror. The fingering of their Gold, is no small object with a commercial People. When his Catholic Majesty’s Rescript was deliver’d at St. James’s, and became known, instead of lowering, the Stocks immediately took a Rise. And the Dutch, who have already an immense Property in our Funds are still buying in, notwithstanding the various Difficulties, with which this Kingdom is surrounded. This Sir is a Short, but true Narrative of the State of british affairs, in Europe.
It must be confess’d, that the French have gain’d advantages in the West Indies; but it may be observ’d, that they have recover’d no more than what they lost in the last war. In Contests between great Nations, Events must be uncertain, and no Party can expect an uninterrupted Series of Success. Disappointments some times beget Exertions, which may give a new Face to Affairs. When the Troops, which are to be sent for the Protection of our Island, arrive, and the ships are on float, which the succeeding Spring will produce, these will unfold to us, Truths, about which, we at present, may form very different Ideas. The French may boast of their Prowess in Destaings Engagement with Barrington, but few think here, that the Glory of the british Navy was in any Degree diminish’d in that Encounter.
How far the French have been useful to you in Amer[ica], you must be better qualified to determine, than myself: Yet, I cannot avoid expressing my Wish, that you had never enterd into any Engagements with them. They are a People cover’d with Guile, and their Religion countenances the Practice of it, on all of a different Persuasion. They are educated in an Aversion to the English, and hold our Constitution in the utmost Detestation. They have the Art to insinuate, and the Wickedness to betray when they gain an admittance. Laws, they have none but such as are prescrib’d by the Will of their Prince. This is their only Legislature. They know your Coast, are acquainted with your Manners, and no Doubt have made Establishments amongst You. A Footing in the Northern  Provinces, is what they most devoutly wish to obtain. As a Means to effect their Purpose, they have sufferd you to run in Debt to them, and as a Security for the Payment of it, they say that your Lands are answerable. If you are not able to satisfy their Demands, how will you have it in Your Power to frustrate this Claim? But if you are able to discharge the Debt, how will you recompense them, for the Services, which they will urge that they have renderd to you. Your Trade is of no Consequence, it is not an object with them. Nothing but a Partition of your Country will silence them. When that happens, you may bid adieu to all social Happiness; the little finger of France will be more burthensome to you, than the whole weight of George the 3d. his Lords and Commons. Can it be imagin’d that a Prince, who is a Tyrant in his own Dominions, can be a Friend to the Rights and Priviledges of another People? Can it be Policy in him to waste his Blood and Treasure, in reducing one Rival, in order to raise another, more formidable perhaps, than his ancient Competitors? Your good Sense I am persuaded, will not suffer You to cherish such an opinion, and you cannot be so wanting in Discernment, as not to see the base Designs of this treacherous Nation. If France engaged in this Quarrel, for no other Purpose, than to fight your Battles, and vindicate your injured Rights, her Generosity will lead her to confer all the Benefit of her Conquests on you. When you become invested with the Possession of their acquisitions, you may then believe them to be your Friends; but until that happens, you ought to consider their Designs as dangerous, and not suffer yourselves to be deciev’d by such an artful and despotic People. But let us suppose in theory, what, facts I am convinced will not verify, that the Powers now contending with G. Britain are too great for it to withstand. What do you imagine will be the Sentiments of the other States of Europe on this Subject? These Potentates stand in such a Relation to each other, that as a Security to the whole, a Ballance of Power must be preserv’d amongst them. G. Britain has always held that Ballance. How dangerous a Neighbour would France become, if her principal opponent, and the great Arbiter of Europe shou’d be overwhelm’d? The Empress of Russia sees with a jealous Eye, the Strides which the french are taking towards universal Monarchy. The King of Prussia is too old a Soldier, to suffer a Rival to strengthen himself, on the Ruins of an old and natural ally. The Dutch are governd too much by their Interest, to see it in Danger, and never to make an Effort to preserve it. The Danes are the fast Friends of England. All these Nations wou’d have taken a decided Part long before this,  had the Situation of G. Britain made it necessary: But the Truth is, our Councils are as vigorous, our Resources as great and the national Firmness as inflexible, as they have ever been, even in the most flourishing Periods recorded in the History of this Country. If you regard the assertions of a set of Men, who are distinguish’d by the appellation of the Opposition, you must I own form a different opinion, from that which I have endeavour’d to inculcate. They will tell you that the Glory of England is pass’d away, its Treasures exhausted, and that the Kingdom stands on the Brink of inevitable Destruction, owing to the Weakness and Wickedness of Administration. Believe not, my Friend, such Prophets. The Luxury of this Nation, and of Course its Expences, are unbounded. These Excesses must unavoidably make Mankind necessitous. The Department of a Minister is lucrative and alluring. The King, in order to silence the Clamour of Party, having frequently chang’d his Servants, has by this Means excited an Idea, that Noise will always procure a Removal of the Ministry. It is for this Reason, that they who have a Chance for the Succession, ring such alarms thro the Nation, in order to throw an odium on them, and get them out of their Places; yet these very People who are the Authors of so much Turbulence, don’t think as they speak. Some join in the Cry; others suspend their opinions, till they recieve more convincing Proofs; and a third, thinking that Government ought to be supported strengthen as far as they can, the Hands of their Rulers. But still, the great Machine moves on, the Ministry Keep their Places, and look as if their Possession would be of long Duration. But a Change wou’d be of little Service to the Nation; for if it silenc’d one Party, it wou’d open the Mouth of another; and the Kingdom be just in the same Situation that it is in at this Time, and has been for many Years past.
If you form an opinion of our public affairs, by the Picture which is drawn of them in our daily Exhibitions, I acknowledge, that you must concieve my account of them to be, chimerical. But whoever wishes to avoid Error, must steer clear of an english Newspaper. There are of daily Papers publish’d in the Year, 27. Millions: The Types, the Ink, the Paper and a Stamp &c. distinctly pay a Duty to Government. Judge then, what a Revenue these Publications must produce. It is for this Reason that Ministry throw no Impediment in their Way; for punishing the Libels they contain, wou’d reduce their Number, and lessen of Course, the Emoluments arising from them. I have often thought, that the Toleration of such indecent Compositions, was a Reflection on Government, but it is a Maxim  in England, that as soon as an Evil produces Good, it ceases to be an Evil.
The short Representation of the british affairs, which I have given you above, is intended to prepare you, for one important Question, momentous not only to America, and Great Britain, but also to Europe in General: Wou’d it not be prudent, to rescind your Declaration of Independance, be happily reunited to your ancient and natural Friend, and enjoy a Peace, which I most religiously think would pass all Understanding? I can venture to assure you, that your Independance, will never be acknowledg’d by the Legislative Authority of this Kingdom: The Nation would not agree to such a Concession; and your suppos’d Friends, who are so lavish in your Praise on other Occasions, wou’d on this, be against you. Every Immunity, which you can reasonably ask for, will be granted to you; the rapacious Hand of Taxation will never reach you. Your Laws and Regulations will be establish’d on the solid Basis of the british Constitution; and your Happiness will be attended to, with all the Solicitude, which belongs to an affectionate Parent. Reflect, I beseach you, on what I have said. Let not the flattering Possession of Power, which may be wrested from you in a Moment, stand in Competition with the Good of your Country, which you have now an opportunity of making, as lasting as Time itself. But if you still persist in your Resolution, never to listen to the voice of Reconciliation, Remember, that I, who know your Situation, and wish you every Degree of Happiness, tell you, that what you take to be the End, will be only the Beginning of your political Misfortunes.
I must now put a Period to a long Letter, the writing of which, is a very unusual Labour to me. How you may recieve it I know not. Be that as it will, I shall enjoy one Consolation, which is, a quiet Conscience. I see such Determination in Government, to proceed to the last Extremity with you; such a Disposition in the Powers of Europe to go to War; and such Mischiefs hovering over America, that I shou’d think myself an undutiful Son, and criminally guilty, if I did not impart to you, the Distress I feel on your Account. Let our opinions vary as they will, I shall nevertheless retain a very sincere Regard for you. How far your Politics may be blended with your Friendships, I cannot tell; but as I have ever preserv’d my esteem from improper Mixtures, I shall subscribe myself now as I always have done, Dr Sr, Your very affectionate Friend & humble Servt,

John Randolph

